Citation Nr: 1822404	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-18 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease, also claimed as chest pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to July 1970.  He is the recipient of the Purple Heart Medal.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction is now with the RO in Houston, Texas.  

In a November 2015 decision, the Board remanded a service-connection claim for basal cell carcinoma, and applications to reopen service-connection claims for posttraumatic stress disorder (PTSD), and arthritis of the right hand, to that the agency of original jurisdiction (AOJ) could issue a Statement of the Case following the timely submission of a February 2015 notice of disagreement.  The Board notes that although the AOJ has not yet issued a Statement of the Case addressing these three issues, the AOJ has recognized the Veteran's February 2015 notice of disagreement, and continues to develop evidence pertinent to those appeals.  As the RO has acknowledged receipt of the NOD, and is taking further action to adjudicate the appeal, this situation is now distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the RO is addressing the NOD, no additional action is warranted by the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2015 decision, the Board found a remand was necessary in order for VA to fulfill its duty to assist the Veteran in obtaining potentially relevant documents to support his claim.  Specifically, in several statements of record, the Veteran stated that he had received medical treatment at "Regional Hospital" in Houston, Texas, and at the VA Medical Center (VAMC) in Houston, Texas.  In its remand directives, the Board instructed the RO to contact the Veteran and ask him to identify or provide any relevant VA and non-VA medical records not already associated with the claims file.  Additionally, the RO was instructed to obtain VA medical records not currently associated with the claims file, particularly any from the Houston, Texas, VAMC.  Any negative search results were to be noted in the record and communicated to the Veteran.
In a November 2015 letter, the Veteran advised that his address would change as of January 2016 and that he would provide his new address as soon as possible.  In March 2016, the RO sent the Veteran a standard form letter requesting him to identify any relevant VA and non-VA medical records.  However, this letter was marked as undeliverable by the United States Postal Service and returned to the RO on April 1, 2016.  Approximately 6 days after the March 2016 letter was returned to the RO as undeliverable, the RO sent the Veteran a letter at his new address stating that his file was being returned to the Board.  There is no explanation or indication in the claims file as to why the RO did not attempt to re-send the March 2016 development letter to the Veteran's new address before returning the appeal to the Board.   The Veteran's representative has specifically identified the fact that the Veteran's notice letter was sent to an incorrect address, and that the claim was not readjudicated by the AOJ, as reasons for remand in a February 2018 Appellant's Brief.

Although the RO sent another notice letter to the Veteran in January 2018 requesting records, given that this letter was sent more than a year since the RO notified the Veteran that his heart disability claim was being returned the Board, and that the January 2018 letter had no indication that the request was in relation to his pending heart appeal (as opposed to his other pending appeals not currently in the Board's jurisdiction), a remand is appropriate to ensure that the Veteran has the opportunity to identify and submit all records relevant to his current appeal.

Additionally, on review of the claims file, it appears that the RO did not request or attempt to obtain VA medical records from the Houston, Texas, VAMC.  There are no notations in the record that would indicate a request for these records was ever made.  

Based on the foregoing, the Board finds that there was not substantial compliance with its prior remand directives, and a remand is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance).  

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's current address.  Then, contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record pertaining specifically to his heart disability claim.   He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claim, including any from the "Regional Hospital" in Houston, Texas.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e) (2017).

2. Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Houston, Texas VAMC.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3. After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefit sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




